DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 07/20/2022 (“07-20-22 OA”), the Applicant amended independent claim 1 and cancelled claim 5 in a reply filed on 08/22/2022. Applicant’s amendments to independent claim 1 have changed the scoped of claim 1 and its dependent claims.
Claims 8-16 are withdrawn.
	Currently, claims 1-4 and 6-7 are examined as below.
Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 07-20-22 OA.
Applicant’s amendments to claim 5 have overcome the 112(b) rejections as set forth under line item number 2 in the 07-20-22 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 3-5 in the 07-20-22 OA.
New references are introduced. New grounds of rejections under 35 U.S.C. 103 are provided as follows.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 06/04/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202010500173.5 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0055465 A1 to Park et al. (“Park”) in view of US 2021/0202765 A1 to Cho et al. (“Cho”).
Regarding independent claim 1, Park teaches a quantum dot ink (¶ 247 discloses quantum dot-polymer composite is an ink), comprising: 
quantum dots (¶ 11, quantum dots), scattering particles (¶ 11 & ¶ 130-¶ 131, metal oxide particles act as light scatterer including SiO2), a polar solvent (¶ 11 & ¶ 241, solvent includes N-methylpyrrolidone, which is the same material as the Applicant purported in disclosure for the polar solvent (see claim 3 of the present invention)), and a transparent polymer material (¶ 11 & ¶ 252-¶ 253, polymer matrix includes binder polymer, polymerization product of the polymerizable monomer, and multi-thiol compound; ¶ 213, initiator is for initiating polymerization; thus, the initiator must be included in the polymer matrix for polymerization. Polymer matrix is used as a material for color filter to convert light and therefore is transparent for light to pass through) as a host material (¶ 125); 
wherein in the quantum dot ink, a content of the quantum dots being greater than or equal to 20 weight percent (claim 16 & ¶ 40), which overlaps the claimed range between 20 weight percent (wt%) and 30 wt% based on a total weight of the quantum dot ink (see Note 1 below), a content of the scattering particles being greater than or equal to 5 weight percent (claim 16 & ¶ 40) which overlaps the claimed range between 1 wt% and 10 wt% based on the total weight of the quantum dot ink (see Note 2 below), a content of the polar solvent based on the total weight of the quantum dot ink (¶ 11, polar solvent (i.e. solvent) serves as a part of the quantum dot-polymer composite, would have a content in weight percent based on a total weight of the composite), and a remainder is the transparent polymer material based on the total weight of the quantum dot ink (¶ 11 & ¶ 252-¶ 253, other than the quantum dot, scattering particles and polar solvent, the polymer matrix (i.e. transparent polymer material) is the remainder material of the quantum dot-polymer composite); wherein the quantum dots and the scattering particles are uniformly dispersed in the quantum dot ink (¶ 294 & ¶ 142, quantum dots and scattering particles (i.e. metal oxide particles) are uniformly dispersed).
	Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the quantum dots content greater than or equal to 20 wt% taught by Park overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the scattering particles content greater than or equal to 5 wt% taught by Park overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Park does not explicitly disclose the content of the polar solvent ranges between 20 wt% and 30 wt% based on the total weight of the quantum dot ink; and the quantum dots are partially adsorbed on the scattering particles.
However, Park teaches a general condition in which the polar solvent (i.e. solvent) serves as a part of the quantum dot-polymer composite (¶ 11), thus, the polar solvent has a content in weight percent based on a total weight of the composite (¶ 11).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Park teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the content of the polar solvent ranges between 20 wt% and 30 wt% based on the total weight of the quantum dot ink produce unexpected results that are different in kind and not different in degree, said general conditions taught by Park renders claim 1 obvious.
	Cho recognizes a need for preventing the reliability of quantum dots from deteriorating due to concentrated heating of the quantum dots by light emitted from a light source (¶ 6). Cho satisfies the need by combining oxide that acts as a heat sink to the quantum dot (¶ 6), in which quantum dots are partially adsorbed on a silicon dioxide particle (see Figs. 11, 17A, ¶ 12, ¶ 22, claims 5 & 15).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum dots and the SiO2 particles taught by Park with the arrangement taught by Cho, so as to prevent the reliability of quantum dots from deteriorating due to concentrated heating of the quantum dots by light emitted from a light source.
Regarding claim 2, Park further teaches the scattering particles are selected from at least one of silicon dioxide and titanium dioxide (claim 3 & ¶ 130, metal oxide particle comprises SiO2 or TiO2).
Regarding claim 3, Park further teaches the polar solvent is selected from at least one of N,N-dimethylformamide, N,N-dimethylacetamide, tetramethylurea, dimethyl sulfoxide, trimethyl phosphate, and N-methylpyrrolidone (¶ 241, N-methylpyrrolidone).
Regarding claim 7, Park further teaches the quantum dots are selected from one of red light quantum dots and green light quantum dots (¶ 252).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein the transparent polymer material is a transparent polymer that is soluble in the polar solvent.
Claim 6 would be allowable, because claim 6 depends from the allowable claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                       

/JAY C CHANG/Primary Examiner, Art Unit 2895